Filed 10/7/14 In re K.S. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re K.S., a Person Coming Under the
Juvenile Court Law.
                                                                 D065636
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. CJ1128)
         Plaintiff and Respondent,

         v.

K.A., et al.,

         Defendants and Appellants.


         APPEAL from an order of the Superior Court of San Diego County, Laura J.

Birkmeyer, Judge. Affirmed.

         Patricia K. Saucier, under appointment by the Court of Appeal, for Defendant and

Appellant K.A.

         Elizabeth C. Alexander, under appointment by the Court of Appeal, for Defendant

and Appellant B.S.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Lisa Maldonado, Deputy County Counsel, for Plaintiff and Respondent.

       K.A. (Mother) appeals an order denying her Welfare and Institutions Code1

section 388 modification petition. The Mother and B.S. (Father) also appeal that same

order that terminated their parental rights to their son, K.S. They contend the juvenile

court erred in finding the beneficial parent-child relationship exception did not apply to

either of them. (See § 366.26, subd. (c)(1)(B)(i).) We affirm the order.

                   FACTUAL AND PROCEDURAL BACKGROUND

       K.S. was the victim of horrific child abuse. Concerned that K.S. was moaning, not

eating well, had diarrhea and a tongue laceration, the Mother took K.S. to the hospital

when he was four months old. Two doctors evaluated K.S., and they determined that

K.S. had healing rib fractures, femur and tibia fractures, facial bruises, scarring on his

back, and a lacerated liver that caused internal bleeding, requiring a blood transfusion.

Had the Mother not brought K.S. to the hospital, he could have died from the blood loss.

       When questioned by doctors and a police detective, both the Mother and the

Father claimed they did not know how K.S. was injured. In addition, they denied hurting

K.S. in any way and stated he was a happy baby with no major illnesses. The Father later

questioned if some of the injuries were due to a speaker that fell on K.S. in the car and




1      Statutory references are to the Welfare and Institutions Code unless otherwise
specified.

                                              2
admitted that he had scratched K.S. with his nails. The Mother suggested she could have

fractured K.S.'s leg during a diaper change

       The Mother had been K.S.'s primary caregiver since his birth. She claimed she

was a " 'hospital alcoholic' " meaning she frequently took K.S. to the doctor. The Father,

maternal grandmother, a maternal uncle, and aunts had also cared for K.S. at times, with

the grandmother only doing so occasionally.

       The San Diego County Health and Human Services Agency (Agency) filed a

section 300, subdivision (b), dependency petition on K.S.'s behalf. At the detention

hearing, the juvenile court ordered K.S. detained at Rady Children's Hospital and then

placed in foster care or with an approved relative.

       A child abuse medical expert, Dr. Marilyn Kaufhold, examined K.S. Kaufhold

concluded none of K.S.'s injuries were the result of normal child care. Regarding the

liver laceration, she opined the usual mechanism for such an injury was a deep blow to

the abdomen in the region of the liver. Kaufhold noted that rib fractures usually resulted

from forceful, traumatic chest compression. She additionally opined that the tongue

laceration likely resulted from the forceful introduction of a sharp object into K.S.'s

mouth.

       As of the detention hearing on May 22, 2013, both parents requested appointed

counsel, who appeared on their behalf. The juvenile court also appointed a guardian ad

litem for K.S. and found the Father was a presumed father under Family Code section

7611, subdivision (d). The juvenile court made a prima facie finding on the initial

section 300, subdivision (b) petition, signed off on a stipulated protective order, and

                                              3
ordered K.S.'s detention out of the home following his hospital release, with supervised

visitation for the parents.

       At the initial jurisdiction/disposition hearing on June 12, 2013, both parents set the

matter for trial as to the truth of the allegation. The Agency prepared a jurisdiction/

disposition report wherein it recommended that K.S. remain in out-of-home care and that

the parents receive six months of reunification services. At this time, K.S. was in a

confidential Angels Foster Family Home.2

       Subsequently, the juvenile court appointed a court appointed special advocate

(CASA) for K.S.

       The Agency prepared an addendum to its original jurisdiction/disposition report.

Among other things, the report indicated that Kaufhold again examined K.S. toward the

end of June 2013 and noted that when K.S.'s back scars were fresh, the skin would have

been red, broken, with obvious bleeding or oozing. Kaufhold thus opined that the Mother

could not have been unaware of this injury. However, the addendum contained the same

recommendation as the original report.

       Three weeks later, the Agency filed an additional addendum report in which the

Agency changed its recommendation to propose that the parents not be offered

reunification services and a section 366.26 hearing be set to determine the appropriate



2      Angels Foster Family Network is "a [non-profit,] licensed foster family agency
with a unique focus on prevention, based on the stable placement of abused infants and
toddlers with nurturing families who promote healing and critical attachment, resulting in
healthy growth and development." ( [as of
October 3, 2014].)
                                              4
plan for K.S. The Agency stressed that it recommended not offering reunification

services under section 361.5 subdivisions (b)(5) and (6). The Agency also made clear it

was very concerned that the parents had "no explanation as to how [K.S.] received [his]

injuries." The Agency explained: "The parents have also not been truthful with law

enforcement regarding the events that brought [K.S.] to the attention of the Agency.

Until the parents can be honest with themselves and the Agency as to what role either one

or both of them played in the abuse there is no way that they would be able to benefit

from services or make progress."

       At the contested jurisdiction hearing on August 20, 2013, the juvenile court

sustained the petition and assumed jurisdiction over K.S. under section 300, subdivision

(e). At the subsequent contested disposition hearing, the juvenile court removed K.S.

from his parents' custody and ordered him placed with his paternal grandmother. The

juvenile court denied reunification services to the parents under section 361.5,

subdivision (b)(5), but ordered supervised visitation for both parents. The court also set a

hearing under section 366.26 and ordered the Agency to prepare an assessment report.

       K.S. was placed in his paternal grandmother's custody. K.S.'s paternal

grandmother and her husband were committed to raising K.S. They were interested in

adoption, not legal guardianship of K.S. The grandmother was attentive to K.S.'s

emotional needs and she ensured K.S. attended all medical appointments. Beyond the

relative caregivers, there were 52 families in the county with approved adoptive home

studies interested in a child matching K.S.'s characteristics.



                                              5
       After K.S. was placed in a foster home, the parents managed to have weekly,

supervised visits with K.S. beginning while K.S was in foster care, and the visits went

well. They brought clothes and toys for K.S., and played and talked with him. However,

the foster parents reported it was hard to get K.S. to sleep after Thursday visits with the

family, and he would wake up frequently with nightmares and be hard to console.

       After the court removed K.S. from the custody of his parents and placed him in the

custody of his paternal grandmother, the parents continued their visits with K.S, meeting

with him once a week for two hours.3 The Mother and Father were somewhat reserved

and engaged in play with K.S. for brief periods. Overall, the parents appeared physically

attentive to K.S. and displayed affection toward him, smiling and giving eye contact

while in close proximity. K.S. also was very engaging with his grandmother and

appeared to enjoy interaction with other adults as well. At the end of visits, K.S.

separated easily from his parents, and without problems, went to his grandmother or

reached for her. Despite the previous abuse, K.S. was a happy, cute, alert, playful,

engaging baby boy, who was in good health and meeting all developmental milestones.

He was a "very friendly baby who appears to enjoy interacting with anyone who gives

him attention."

       On January 30, 2014, the Mother filed a section 388 petition. In her petition the

Mother requested to change the juvenile court order that denied her reunification services



3      The Mother and Father were given the option to have separate visits with K.S.,
and did visit K.S. separately at the request of the social worker. However, after a couple
separate visits, the parents resumed visiting K.S. together.
                                              6
and placed K.S. in the paternal grandmother's care. The Mother asserted that since that

order, she had continued to engage in services to address the protective issues.

       The Mother stated she had enrolled in individual therapy and had completed five

therapy sessions. Further, the Mother claimed she acknowledged the severity of K.S.'s

injuries, addressed the unhealthy relationship dynamic between herself and the Father,

and separated from him.

       The Mother also provided information from the letter of atonement that she wrote

to K.S. as well as updates from therapists Carole Kries and Brenda Mack. Mack's update

noted the Mother's five therapy sessions and included the opinion the Mother had gained

insight as to the protective issues. According to Mack's report, the Mother acknowledged

the Father had been rough with K.S. and would throw him up in the air when he was two

months old. Further, the Mother acknowledged she did not assert herself when the Father

minimized his behaviors towards K.S. The Mother also had been concerned regarding

K.S.'s well-being when she went to work. She often enlisted a younger brother to be at

home with the Father to keep an eye on K.S. And when she worked, she utilized the

"free" childcare provided by the Father.

       In the Mother's letter of atonement, she took "full responsibility" for K.S.'s injuries

in "not being as protective as [she] should have been . . . leaving [K.S.] around [the]

father when [she] knew he wasn't responsible enough." She wrote that in the future she

would ensure K.S.'s caregivers were reliable and responsible, and that she would try

better to pay attention to signs that something was wrong. However, the Mother did not

indicate in her letter how K.S. received his injuries.

                                              7
      Kries's update indicated that the Mother was progressing toward achieving

program goals as expected. She expressed guilt and grief that she had been unaware of

who hurt K.S.

      The Mother's section 388 petition asked for K.S.'s return to her with family

maintenance services or the extension of reunification services. The juvenile court

summarily denied the Mother's request for placement and family maintenance services,

but proceeded with the Mother's second request of reunification services finding she had

a minimal prima facie showing. The juvenile court also stated that any evidence it

received as to the section 388 petition would be considered as to the section 366.26

hearing unless there was an explicit reason a party did not want such to be the case. To

this end, the court admitted in evidence a CASA report dated March 14, 2014, the

Mother's section 388 petition with attachments, Kries's curriculum vitae (CV), Kries's

January 29, 2014 progress report, Mack's CV, Mack's treatment update letter dated March

10, 2014, the Mother's safety plan, and Agency reports dated December 12, 2013,

February 6, 2014, and March 14, 2014. In addition, the juvenile court heard the

testimony of three witnesses: Kries, Mack, and Jenkins.

      Kries is a licensed therapist who facilitated a child abuse group in which the

Mother participated. The Mother attended group since January 29 and attended 27

sessions as of March 14, 2014. Kries believed that the Mother had made great progress

in group. For example, she showed insight as to the process of abused children and the

type of adults those children become. Kries treated the Mother as a "non-protective

parent" because it was not clear the Mother abused K.S., but apparent she did not do

                                            8
enough to prevent abuse. In this light, Kries opined that the Mother accepted

responsibility as a nonprotective parent. The Mother, however, did not acknowledge

harming K.S., but admitted she was unaware that K.S was being harmed. She also was

able to express awareness as to the impact of the injuries K.S. sustained.

       In Kries's opinion, the Mother appeared to be benefitting from the services she was

receiving. Kries testified that she addressed future reabuse of child abuse in her group

sessions.

       Also, as part of group, Kries required the Mother to write an atonement letter to

K.S. and prepare a safety plan. Kries found the Mother's effort with both tasks was

appropriate.

       During cross-examination, it became clear that Kries's treatment and evaluation of

the Mother was more general and did not specifically take into account the Mother's

situation with K.S. Also, Kries appeared unsure to the extent the Mother was receiving

reunification services and did not often talk to K.S.'s social worker. In addition, she

could not clearly recall her communications with the Agency about the Mother. And

Kries admitted that she did not have a lot of experience with section 300, subdivision (e)

related cases.

       Mack is a licensed family and marriage therapist, and was the Mother's personal

therapist. She first met with the Mother on September 27, 2013. Mack never received

any information on the case from the social worker, although she knew it was a section

300, subdivision (e) case and that the Mother had not been offered services. Without

court documents, Mack relied on the Mother's self-report to begin her therapy. At the

                                             9
time of the hearing, Mack had met with the Mother for 12 one-hour sessions. The type of

treatment goals that Mack set up for the Mother included: the Mother demonstrate she

could parent safely, put her child's needs ahead of her own, have empathy for the child,

and have knowledge of the child's development. Mack stated that the Mother had been

making progress with the goal of parenting safely, but she had not sufficiently addressed

the other goals yet. Mack also acknowledged that the Mother had poor boundaries, and

struggled to say no to others. Indeed, Mack indicated that the Mother stated "she had to

protect her boyfriend" against the allegations that led to K.S.'s removal. However, Mack

opined that the Mother would benefit from reunification services.

       Jenkins was the social worker on K.S.'s case. Jenkins had reviewed all of the

Agency's reports pertaining to K.S., and had authored several of them. He also observed

the Mother and the Father during five visits with K.S. Jenkins reviewed the Mother's

section 388 petition and the attached documents. In addition, he talked with Kries, Mack,

the Mother, and the Father as well as examined the Agency's contact logs and delivered

services logs. Based on his involvement in the case, Jenkins opined that reunification

services were not likely to prevent reabuse of K.S. Jenkins stated that it did not appear

that the Mother took responsibility for what happened to K.S., noting that the Mother

"continues to state that she doesn't know what happened to him." Jenkins supported his

opinion by observing that K.S. was nonverbal, could not protect himself, and was

severely injured, "from his head to his toe." Jenkins also observed the Father did not take

responsibility for K.S.'s injuries and the Mother and Father choose to visit K.S. together.



                                            10
Jenkins further opined that it would not be detrimental to K.S. if reunification services

were not offered to the Mother.

       Jenkins also testified that the Mother's atonement letter was concerning because

the Mother appears to take responsibility in the beginning of the letter, but later diverts

responsibility to the Father. In addition, Jenkins found the Mother's safety plan

inadequate because it did not seem to relate to K.S.'s situation and appeared to be copied

from someone else's plan.

       Finally, Jenkins opined that the Mother's and the Father's parental rights should be

terminated and adoption should be K.S.'s permanent plan.

       The juvenile court did not find the Mother established by clear and convincing

evidence that: (1) reunification services would likely prevent reabuse; (2) failure to offer

reunification services would be detrimental to the child because the child was positively

and closely attached to the Mother; and (3) the circumstances changed and it was in the

best interest of the child to be returned to her. It therefore denied the Mother's section

388 petition.

       In explaining its decision, the juvenile court discussed the evidence presented

during the hearing. The court explained that it discounted both Kries's and Mack's

testimony because neither person had knowledge of the facts and circumstances

surrounding the injuries to K.S. and his situation. It also expressed concern with Kries's

"fuzzy" recollection of the history of the case and her interaction with Jenkins. In

addition, the court was troubled by Mack's failure to "get to the heart of issues" during

her sessions with the Mother. The court also found that the Mother's safety plan did not

                                             11
indicate the Mother had gained insight into the causes of K.S.'s injuries or that the plan

offered methods for avoiding future abuse. The court was similarly unimpressed with the

Mother's atonement letter, finding it had "shortcomings in terms of acknowledging

certain issues[.]"

       The court emphasized the terrible abuse K.S. suffered, paraphrasing Jenkins:

" 'The child had injuries from head to toe.' " The court found it concerning that the

parents did not provide any sufficient explanation of the cause of K.S.'s injuries and their

"complete lack of awareness or any idea as to who could have done this to their child."

The court also was troubled that the parents claim to have not noticed the injuries.

       In contrast to the witnesses testifying on behalf of the Mother, the court placed

great weight on Jenkins's testimony. The court found Jenkins's opinion persuasive that

failure to try reunification services would not be detrimental to K.S. The court also

stressed that it did not find any evidence of a "close and positive attachment" between

K.S. and the Mother that would indicate a failure to provide reunification services would

be detrimental to K.S.

       In rendering a decision as to section 366.26, the juvenile court followed the

Agency's recommendations in the assessment report. It found by clear and convincing

evidence that it was likely K.S. would be adopted if it terminated parental rights and

found K.S. to be both generally and specifically adoptable. The juvenile court also found

by clear and convincing evidence that none of the exceptions under section 366.26,

subdivision (c)(1)(B) applied here.



                                             12
       As to the beneficial parent-child relationship, the court concluded the parents met

the first prong of the exception with them regularly visiting K.S. The court also

acknowledged how the parents were appropriate during supervised visitation, but also

noted the limited circumstances of the visits. It concluded that it did not find that

severing the parent-child relationships would deprive K.S. of a substantial, positive,

emotional attachment. The court contrasted the many benefits K.S. received from the

"stable, loving, consistent relationship" with the paternal grandmother as compared to

"trauma and the insecurities in the first four months of his life." The juvenile court

determined the parents had not established the beneficial relationship exception and

found clear and convincing evidence that adoption was in K.S.'s best interest. It

terminated parental rights and found the permanent plan of adoption appropriate.

       Both parents filed timely notices of appeal.

                                       DISCUSSION

                                              I

                                  SECTION 388 MOTION

       The Mother contends the court abused its discretion when it denied her

modification petition. We disagree.

       Under section 388, subdivision (a), a parent, interested person, or the dependent

child (generically, petitioner) may petition the court to change, modify, or set aside a

previous order on the grounds of changed circumstances or new evidence. The petitioner

requesting the modification has the burden of proof to show a change of circumstances or



                                             13
new evidence, and that the proposed modification is in the child's best interests. (In re

Jasmon O. (1994) 8 Cal. 4th 398, 415.)

       However, "section 388 merely authorizes the court to modify a prior order. It does

not purport to excuse the juvenile court from satisfying any other legal requirements that

might apply to the modification." (In re A.M. (2013) 217 Cal. App. 4th 1067, 1076

(A.M.).) Here, the court previously denied the Mother reunification services under

section 361.5, subdivision (b)(5).4 As such, the court could not modify its prior order

denying reunification services "unless it finds that, based on competent testimony, those

services are likely to prevent reabuse or continued neglect of the child or that failure to

try reunification will be detrimental to the child because the child is closely and

positively attached to that parent." (§ 361.5, subd. (c); see A.M., supra, at p. 1075.) And

findings under section 361.5, subdivision (c) are to be made under a clear and convincing

evidence standard, rather than a preponderance of the evidence standard required under

section 388. (A.M., supra, at p. 1077.)

       We review the grant or denial of a petition for modification under section 388 for

abuse of discretion. (In re Shirley K. (2006) 140 Cal. App. 4th 65, 71; In re Casey D.

(1999) 70 Cal. App. 4th 38, 47.) " 'The appropriate test for abuse of discretion is whether

the trial court exceeded the bounds of reason.' " (In re Stephanie M. (1994) 7 Cal. 4th
4      Section 361.5, subdivision (b)(5) provides: "Reunification services need not be
provided to a parent or guardian described in this subdivision when the court finds, by
clear and convincing evidence, any of the following: . . . (5) That the child was brought
within the jurisdiction of the court under subdivision (e) of Section 300 because of the
conduct of that parent or guardian."
                                             14
295, 318-319.) We will not disturb the trial court's exercise of discretion unless the trial

court's decision was arbitrary, capricious, or patently absurd. (Ibid.) The complaining

party must affirmatively establish abuse of discretion; it is not presumed. (In re

Cliffton B. (2000) 81 Cal. App. 4th 415, 423.)

         The Mother argues that she demonstrated a change of circumstances. Specifically,

she asserts that she presented evidence she: (1) separated from the Father; (2) engaged in

services to address her protective issues; (3) accepted full responsibility for being a non-

protective parent; and (4) acknowledged the severity of K.S.'s injuries. Additionally, the

Mother insists granting her section 388 petition was in K.S.'s best interest and she

established reunification services were likely to prevent reabuse. We are not persuaded.

         Most of the Mother's arguments are contingent on the testimony of Kries and

Mack as well as the Mother's safety plan and her atonement letter. Logically, she

emphasizes that this evidence is ample to support her section 388 petition. However, the

Mother utterly ignores that the juvenile court placed little weight on her evidence. The

court went to great lengths to explain why it did not find Kries's testimony credible or

Mack's testimony persuasive. The court stressed that neither therapist had complete

knowledge of the circumstances surrounding K.S.'s injuries. Similarly, the court

elucidated why it did not believe the Mother's safety plan or atonement letter helped her

cause.

         Essentially, the Mother's arguments here can be reduced to no more than asking

this court to reweigh the evidence. This is not our role. "It is the trial court's role to

assess the credibility of the various witnesses, to weigh the evidence to resolve the

                                              15
conflicts in the evidence. We have no power to judge the effect or value of the evidence,

to weigh the evidence, to consider the credibility of witnesses or to resolve conflicts in

the evidence or the reasonable inferences which may be drawn from that evidence.

[Citations.]" (In re Casey D., supra, 70 Cal.App.4th at pp. 52-53.)

       At the hearing, Jenkins testified he had reviewed significant background material,

talked to the parents and the Mother's therapists, and observed the parents visiting with

K.S. He stated that it did not appear that the Mother took responsibility for what

happened to K.S. He explained the shortcomings he perceived in the Mother's atonement

letter and safety plan. Jenkins opined that reunification services would not likely prevent

reabuse and it would not be detrimental to K.S. if reunification services were not offered

to the Mother. The juvenile court was entitled to find the social worker's opinion

credible, and to give great weight to his assessment. (In re Casey, supra, 70 Cal.App.4th

at p. 53.) The fact that the Mother presented contrary evidence is of no moment.

       Simply put, on the record before us, we cannot say the juvenile court's denial of

the Mother's section 388 petition was arbitrary, capricious, or patently absurd. (See In re

Stephanie M., supra, 7 Cal.4th at p. 318.) This is especially true here where the Mother

had to prove by clear and convincing evidence that the reunification services would

prevent reabuse. (A.M., supra, 217 Cal.App.4th at p. 1077.)

                                             II

                       BENEFICAL PARENT-CHILD EXCEPTION

       The juvenile court may terminate parental rights if there is clear and convincing

evidence of adoptability. (§ 366.26, subd. (c)(1).) After the court determines a child is

                                             16
likely to be adopted, the burden shifts to the parent to show the termination of parental

rights would be detrimental to the child under one of the four exceptions listed in section

366.26, subdivision (c)(1)(B). (In re C.F.G. (2011) 193 Cal. App. 4th 549, 553.) An

exception to the termination of parental rights exists when "[t]he parents have maintained

regular visitation and contact with the child and the child would benefit from continuing

the relationship." (§ 366.26, subd. (c)(1)(B)(i).)

       "The parent must do more than demonstrate 'frequent and loving contact [,]'

[citation] an emotional bond with the child, or that parent and child find their visits

pleasant. [Citation.] Instead, the parent must show that he or she occupies a 'parental

role' in the child's life." (In re Derek W. (1999) 73 Cal. App. 4th 823, 827.) The parent

must also show that his or her relationship with the child " 'promotes the well-being of

the child to such a degree as to outweigh the well-being the child would gain in a

permanent home with new, adoptive parents.' " (Ibid., quoting In re Autumn H. (1994) 27
Cal. App. 4th 567, 575 (Autumn H.).)

       We review the juvenile court's ruling under the substantial evidence test

(Autumn H., supra, 27 Cal.App.4th at p. 576), viewing the evidence in the light most

favorable to the prevailing party (In re J.I. (2003) 108 Cal. App. 4th 903, 911). We do not

attempt to resolve conflicts in the evidence or evaluate the weight of the evidence; rather,

we must draw all reasonable inferences in support of the court's findings and affirm the

order even if there is substantial evidence supporting a contrary finding. (In re Baby

Boy L. (1994) 24 Cal. App. 4th 596, 610.)



                                             17
       Here, the Mother and the Father do not challenge the juvenile court's finding that

K.S. is adoptable. Instead, they argue their parental rights should not have been

terminated given the beneficial nature of their ongoing relationship with K.S. The

Agency acknowledges that the parents had regular visitations with K.S. Nonetheless, the

Agency maintains that the parents have not shown that they occupy a parental role in

K.S.'s life and failed to show their respective relationships with K.S. outweighed the

benefits of adoption. We agree.

       K.S. was taken into protective custody when he was only four months old after it

was apparent that he had suffered brutal abuse. During visits with K.S., the Mother was

consistent, appropriate, and affectionate. She played with K.S., fed him, and changed his

diaper. Although tentative at first, the Father took on a more active role during later

visits. K.S. was responsive to the Mother's voice, often smiled in his parents' presence,

and attempted to speak to the Mother.

       Although there was evidence that K.S. reacted positively to his parents, generally,

he interacted well with adults and also was engaging and receptive with his grandmother,

the CASA, and the visitation supervisor. Jenkins described K.S. as a "very friendly baby

who appears to enjoy interacting with anyone who gives him attention." In addition, K.S.

separated easily from his parents after visits and did not experience any distress from the

separation. This evidence supports Jenkins's opinion that K.S. did not form a

"substantial, positive emotional attachment" with either parent as required in Autumn H.,

supra, 27 Cal.App.4th at page 575. And the court placed great weight on Jenkins's

testimony and was entitled to do so. (See In re Casey D., supra, 70 Cal.App.4th at p. 53.)

                                             18
       In addition, we note that neither parent offers a compelling argument why the

possible detriment from terminating parental rights would outweigh the stability offered

by adoption. (See In re Helen W. (2007) 150 Cal. App. 4th 71, 81; Autumn H., supra,

27 Cal.App.4th at p. 575.) Indeed, the Mother only addressed this issue in her reply brief

and the Father did not directly tackle it at all. In failing to do so, both parents did not

adequately discuss the abuse K.S. suffered. Despite the appalling injuries K.S. endured,

nowhere in the record is it apparent that the Mother or the Father explained how K.S.

came to be injured or took responsibility for the injuries. Although the Mother seems to

somewhat blame the Father in her later therapy sessions, she appears to lack conviction.

She maintains contact with the Father, visits K.S. with the Father, and does not

adequately address the Father spending time with K.S. if she were to regain custody. The

juvenile court noted that the Mother's safety plan failed to address the type of abuse K.S.

experienced.

       Although the Mother may have exhibited some awareness of her shortcomings as

a nonprotective parent, the Father unabashedly ignores the fact his son was abused. He

offers no cogent explanation how it occurred or why he failed to take any action to

protect his son.

       Against this backdrop, we are satisfied that substantial evidence supports the

juvenile court's finding that the beneficial parent-child exception did not apply here as to

either the Mother or the Father.

       Finally, we note that the Father argues this case in analogous to In re S.B. (2008)

164 Cal. App. 4th 289 (S.B.). It is not and we once again caution an appellant from relying

                                              19
upon that case. In S.B., we concluded the beneficial relationship exception does not

require that a parent establish that a child's primary attachment was to him or her. (Id. at

p. 299.) Nonetheless, since we issued our opinion in S.B., we have discouraged the

improper and inaccurate use of that opinion. (See In re Jason J. (2009) 175 Cal. App. 4th
922, 937.) Further, we expressly limited the holding of S.B.: "[W]e once again

emphasize that S.B. is confined to its extraordinary facts. It does not support the

proposition a parent may establish the parent-child beneficial relationship exception by

merely showing the child derives some measure of benefit from maintaining parental

contact." (In re C.F. (2011) 193 Cal. App. 4th 549, 558-559.) Here, there are not any

"extraordinary facts" that compare favorably with S.B. The Father's reliance on that case

is misplaced.

       Accordingly, we conclude substantial evidence supports the juvenile court's

finding that the beneficial relationship exception did not apply here.

                                      DISPOSITION

       The order is affirmed.



                                                                   HUFFMAN, Acting P. J.

WE CONCUR:



                        NARES, J.



                  McDONALD, J.

                                             20